Dixon has filed a motion, addressed to Mr. Justice Stewart as Circuit Justice, and by him referred to the Court, for leave to file a petition for a writ of habeas corpus under 28 U. S. C. §§ 2241 (b) and 1651 (a), and this Court’s Rules 31 and 50. On January 27, 1977, the District Court for the Middle District of Tennessee denied Dixon’s habeas corpus petition. Dixon has not appealed from that denial, but the record feveals that the time for appeal has not expired.
This Court does not, absent exceptional circumstances, exercise its jurisdiction to issue writs of habeas corpus when aii adequate remedy may be had in a lower federal court. Ex parte Abernathy, 320 U. S. 219 (1943); Ex parte Tracy, 249 *1081U. S. 551 (1919), Since an appeal from the judgment of the District Court may still be had and since there appear to be no exceptional circumstances justifying exercise of this Court’s discretionary jurisdiction, the motion is denied. Denial of the motion is not an adjudication on the merits, and is made without prejudice to alternative or subsequent applications for relief. Ex parte Abernathy, supra; Ex parte Tracy, supra.